Name: Commission Regulation (EEC) No 627/84 of 9 March 1984 amending Regulation (EEC) No 1928/83 with regard to the final date for distribution of the aid to small-scale milk producers
 Type: Regulation
 Subject Matter: business classification;  processed agricultural produce
 Date Published: nan

 10 . 3 . 84 Official Journal of the European Communities No L 68/29 COMMISSION REGULATION (EEC) No 627/84 of 9 March 1984 amending Regulation (EEC) No 1928/83 with regard to the final date for distribu ­ tion of the aid to small-scale milk producers tion of the aid ; whereas this date should accordingly be postponed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1209/83 (2), and in particular the third para ­ graph of Article 2a thereof, Whereas, under the second indent of Article 1 (3) of Commission Regulation (EEC) No 1928/83 (3), the distribution of the amounts among small-scale milk producers must be carried out before 1 April 1 984 ; whereas, because of delays in the adoption of the national provisions on distribution of this aid, a number of Member States are finding difficulty in complying with the final date laid down for distribu HAS ADOPTED THIS REGULATION : Article 1 In the second indent of Article 1 (3) of Regulation (EEC) No 1928/83, '1 April 1984' is hereby replaced by '1 July 1984'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 131 , 26 . 5 . 1977, p . 6 . 0 OJ No L 132, 21 . 5 . 1983, p . 6 . (3) OJ No L 191 , 15 . 7 . 1983, p . 14.